The opinion of the court was delivered by
Spencer, J.
The defendant having been indicted for rape, was convicted without capital punishment, and sentenced to hard labor for life. He appeals, and relies upon several bills of exception as grounds for reversal. It will only be necessary to notice one of them. •
The case having been called for trial by the State, a jury having been empaneled and sworn, and the trial proceeded with, the attorney for the State, suggesting that the defendant had not been arraigned and had entered no plea, moved that he be arraigned and that he be required to plead. The accused objected that the arraignment and plea must precede the trial, and that the jury drawn was incompetent to try the cause. The court overruled the objection, caused the prisoner to be arraigned and his plea made, and directed the trial to proceed.
*104We cannot sanction such a departure from ancient landmarks in criminal procedure. The prisoner must be arraigned, and must plead to the indictment before the case can be set down for trial or tried.
It may be that in this particular ease no prejudice was wrought to the accused. Still we think it unsafe to sanction such irregularities in capital cases.
The verdict and sentence are set aside, and this cause is remanded for a new trial according to law.